Exhibit 10.2

Execution Version

 

 

 

 

COOPERATION AGREEMENT

by and among

PENSKE TRUCK LEASING CO., L.P.,
a Delaware limited partnership,

PENSKE TRUCK LEASING CORPORATION,
a Delaware corporation,

PENSKE AUTOMOTIVE GROUP, INC.,
a Delaware corporation,

PTL GP, LLC,
a Delaware limited liability company,

GE CAPITAL TRUCK LEASING HOLDING LLC,
a Delaware limited liability company,

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE,
a Delaware corporation,

and

MBK USA COMMERCIAL VEHICLES INC.,
a Delaware corporation

 

 

 

--------------------------------------------------------------------------------

Dated as of September 7, 2017

--------------------------------------------------------------------------------

 

 

 

 





--------------------------------------------------------------------------------

 



 

COOPERATION AGREEMENT

THIS COOPERATION AGREEMENT (this “Agreement”), dated as of September 7, 2017, is
among PENSKE TRUCK LEASING CO., L.P., a Delaware limited partnership (the
“Partnership”), PENSKE TRUCK LEASING CORPORATION, a Delaware corporation
(“PTLC”), PENSKE AUTOMOTIVE GROUP, INC., a Delaware corporation (“PAG”), PTL GP,
LLC, a Delaware limited liability company (the “General Partner”, and together
with PTLC, the “Penske Group”), GE CAPITAL TRUCK LEASING HOLDING LLC, a Delaware
limited liability company (“GE Truck Leasing”), GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE, a Delaware corporation (“GECC of Tennessee”; and
together with GE Truck Leasing, the “Sellers”), and MBK USA COMMERCIAL VEHICLES
INC., a Delaware corporation (the “Mitsui Partner”).

WHEREAS, on the date hereof, Sellers and PAG are entering into that certain
Agreement of Purchase and Sale (as amended, modified or supplemented from time
to time, the “PAG Purchase Agreement”) which provides for, among other things,
the Sale of the PAG Purchased Interests to PAG;

WHEREAS, on the date hereof, Sellers and the Mitsui Partner are entering into
that certain Agreement of Purchase and Sale (as amended, modified or
supplemented from time to time, the “Mitsui Purchase Agreement”; and together
with the PAG Purchase Agreement, the “Purchase Agreements”) which provides for,
among other things, the Sale of the Mitsui Purchased Interests to the Mitsui
Partner;

WHEREAS, under that certain Sixth Amended and Restated Partnership Agreement of
the Partnership, dated as of July 27, 2016 as amended through the date hereof
(and as may be further amended, modified or supplemented up to the time
immediately prior to the Closing, the “Existing Partnership Agreement”), certain
waivers and consents of the Partners are required in connection with the
Transfer of the PAG Purchased Interests to PAG and the Mitsui Purchased
Interests to the Mitsui Partner;

WHEREAS, the cooperation and assistance of the Partnership will be required in
order for the Sellers and PAG to carry out the provisions of the PAG Purchase
Agreement, including the determination of any post-Closing adjustments to the
purchase price payable by PAG or the Sellers thereunder (as applicable);

WHEREAS, the cooperation and assistance of the Partnership will be required in
order for the Sellers and the Mitsui Partner to carry out the provisions of the
Mitsui Purchase Agreement, including the determination of any post-Closing
adjustments to the purchase price payable by the Mitsui Partner or the Sellers
thereunder (as applicable); and

WHEREAS, the parties hereto desire to enter into this Agreement and the other
agreements and documents referred to herein and in the Purchase Agreements, to
implement the transactions and other agreements contemplated by the Purchase
Agreements and the other Transaction Documents;

 

 





--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which, by each of the parties hereto, are hereby
acknowledged, the parties hereto agree, intending to be legally bound, as
follows:

ARTICLE I

DEFINITIONS

Section 1.01.        Certain Definitions.  (a)  The following capitalized terms
have the meanings set forth below:

“Advisory Committee” has the meaning assigned to such term in the Existing
Partnership Agreement.

“A&R Partnership Agreement”  means the Seventh Amended and Restated Partnership
Agreement, dated as of the date hereof, entered into by and among the Penske
Group, PAG, the Mitsui Partner and GECC of Tennessee (which shall be a party
solely for purposes of Section 6.9 thereof), in connection with the consummation
of the transactions contemplated by the Purchase Agreements.

“Closing”  means, collectively, the Closing as such term is defined in the
Mitsui Purchase Agreement and the PAG Purchase Agreement.

“Mitsui Assignment Agreement” means the Assignment Agreement as such term is
defined in the Mitsui Purchase Agreement.

“Mitsui Partnership Net Income Amount” means the Partnership Net Income Amount
as such term is defined in the Mitsui Purchase Agreement.

“Mitsui Purchased Interests” means 10% partnership interests, in limited partner
form, in the Partnership held by the Sellers and to be sold to the Mitsui
Partner pursuant to the Mitsui Purchase Agreement.

“Mitsui Transaction Documents” means the Transaction Documents as such term is
defined in the Mitsui Purchase Agreement.

“PAG Assignment Agreement” means the Assignment Agreement as such term is
defined in the PAG Purchase Agreement.

“PAG Partnership Net Income Amount” means the Partnership Net Income Amount as
such term is defined in the PAG Purchase Agreement.

“PAG Purchased Interests” means 5.5% partnership interests, in limited partner
form, in the Partnership held by the Sellers and to be sold to PAG pursuant to
the PAG Purchase Agreement.

“PAG Transaction Documents” means the Transaction Documents as such term is
defined in the PAG Purchase Agreement.





2

--------------------------------------------------------------------------------

 



“Partner” has the meaning set forth in the Existing Partnership Agreement.

“Purchased Interests” means, collectively, the Mitsui Purchased Interests and
the PAG Purchased Interests.

 “Sale” has the meaning assigned to such term in the Existing Partnership
Agreement.

“Transaction Documents” means, collectively, the Mitsui Transaction Documents
and the PAG Transaction Documents.

“Transfer” has the meaning assigned to such term in the Existing Partnership
Agreement.

(b)        In addition to the terms herein defined, capitalized terms used but
not defined herein have the common meanings set forth in the Purchase
Agreements.

Section 1.02.        Other Definitional and Interpretive Matters.  Unless
otherwise expressly provided, for purposes of this Agreement, the following
rules of interpretation shall apply:

(a)        Subsidiaries.  For preclusion of doubt, the Partnership and its
Subsidiaries shall not be deemed to be Subsidiaries or Affiliates of any of (i)
the Sellers or GE Capital Global Holdings, LLC (or any of their respective
Subsidiaries), (ii) the Penske Group (or any of their respective Subsidiaries),
(iii) the Mitsui Partner (or any of its Subsidiaries) or (iv) PAG (or any of its
Subsidiaries), in each case, for purposes of this Agreement.

(b)        Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are
hereby incorporated herein and made a part hereof and are an integral part of
this Agreement.  Any capitalized terms used in any Exhibit or Schedule but not
otherwise defined therein shall be defined as set forth in this Agreement.

(c)        Gender and Number.  Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.

(d)       Headings.  The division of this Agreement into Articles, Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.  All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

(e)       Herein.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.

(f)        Including.  The word “including” or any variation thereof means
(unless otherwise specified) “including, without limitation,” and shall not be
construed to limit any





3

--------------------------------------------------------------------------------

 



general statement that it follows to the specific or similar items or matters
immediately following it.

ARTICLE II

CONSENTS, AGREEMENTS AND WAIVERS

Section 2.01.        Consents, Approvals, Agreements and Waivers.  (a)  Pursuant
to the Existing Partnership Agreement and subject to the execution and delivery
as of the date hereof by each of the Sellers and PAG of the PAG Purchase
Agreement and each of the Sellers and the Mitsui Partner of the Mitsui Purchase
Agreement, each of the Partners and, as applicable, the Partnership hereby (i)
consents to and approves the Sale of the Purchased Interests under and pursuant
to the Purchase Agreements, (ii) agrees that it shall not exercise, and hereby
waives, any and all rights under the Existing Partnership Agreement with respect
to any Transfer of the PAG Purchased Interests held by the Sellers to PAG and
with respect to the Transfer of the Mitsui Purchased Interests held by the
Sellers to the Mitsui Partner, including pursuant to “rights of first offer” or
“rights of first refusal” as a result of the consummation of the transactions
contemplated by the Purchase Agreements, and (iii) agrees, effective immediately
after giving effect to the consummation of the transactions contemplated by the
Purchase Agreements, the delivery by PAG of the PAG Assignment Agreement and the
delivery by the Mitsui Partner of the Mitsui Assignment Agreement, in each case,
to the General Partner, to execute and deliver the A&R Partnership Agreement.

(b)       The consents, approvals, agreements and waivers set forth in Section
2.01(a) above are limited solely to the transactions occurring in connection
with the consummation of and as contemplated by the Purchase Agreements and the
other Transaction Documents and not to any subsequent or unrelated Transfer of
Partnership Interests. 

(c)        Each of the Partners and the Partnership hereby acknowledges and
agrees that no other consent, approval, agreement or waiver is required from any
of the Partners or the Partnership or the Advisory Committee under the terms of
the Existing Partnership Agreement for the Sale of the Purchased Interests under
the Purchase Agreements. Notwithstanding the foregoing, to the extent that any
consent, approval, agreement or waiver is so required, the same is hereby
irrevocably waived by each of the Partners and the Partnership.

(d)        Each of the Partners and the Partnership hereby acknowledges and
agrees that each of the other parties hereto has been furnished with true,
correct and complete copies of the Purchase Agreements and the other Transaction
Documents. Each of the Partners and the Partnership hereby agrees that, except
as otherwise consented to in writing by each of the other parties hereto,
neither it nor any of its Affiliates is a party to any binding agreement
relating to the transactions contemplated by the Purchase Agreements or the
Transaction Documents, other than the Purchase Agreements and the Transaction
Documents.

Section 2.02.        Determination of Purchase Price under Purchase Agreement. 

(a)        From and after the date hereof the Partnership shall concurrently
provide to the Sellers, PAG and the Mitsui Partner all such information as shall
be reasonably requested by the Sellers, PAG or the Mitsui Partner in connection
with the calculation and determination of





4

--------------------------------------------------------------------------------

 



the Final Purchase Price under the Purchase Agreements and shall, upon
reasonable advance notice, provide the Sellers, PAG and the Mitsui Partner with
reasonable access during normal business hours to the offices, properties,
personnel, books, commitments, contracts and records of the Partnership or any
of its Subsidiaries and shall instruct its Representatives to cooperate with the
Sellers’, PAG’s and the Mitsui Partner’s Representatives as reasonably necessary
in order for the Sellers, PAG and the Mitsui Partner to have the opportunity to
make such calculation and determination of the applicable Final Purchase
Price.  In connection with the foregoing, (x) the Partnership has delivered to
PAG, the Mitsui Partner and the Sellers (1) audited financial statements of the
Partnership for the fiscal years ended December 31, 2016 and December 31, 2015,
and unaudited quarterly financial statements of the Partnership for the quarters
ended March 31, 2017 and June 30, 2017, in each case prepared in compliance with
GAAP (collectively, the “PTL Financial Statements”), and (2) a draft statement
setting forth the Net Income for each calendar month from and after July
2017 and ending prior to the Closing Date,  (y) (1) the Partnership shall use
commercially reasonable efforts to deliver to PAG and the Sellers, as soon as
practicable after the Closing Date, a statement setting forth the actual PAG
Partnership Net Income Amount and supporting schedules, working papers and all
other relevant details to enable a review of such actual PAG Partnership Net
Income Amount by the Sellers and PAG and (2) the Partnership shall use
commercially reasonable efforts to deliver to the Mitsui Partner and the
Sellers, as soon as practicable after the Closing Date, a statement setting
forth the actual Mitsui Net Income Amount and supporting schedules, working
papers and all other relevant details to enable a review of such actual Mitsui
Partnership Net Income Amount by the Sellers and the Mitsui Partner.

(b)        In addition, (i) PAG, on the one hand, and the Sellers, on the other
hand, shall cooperate fully with each other in obtaining any information in the
Partnership’s possession that is reasonably necessary in connection with
preparing or reviewing the Purchase Price Statements under the PAG Purchase
Agreement and (ii) the Mitsui Partner, on the one hand, and the Sellers, on the
other hand, shall cooperate fully with each other in obtaining any information
in the Partnership’s possession that is reasonably necessary in connection with
preparing or reviewing the Purchase Price Statements under the Mitsui Purchase
Agreement.

(c)        After the Closing, each of PTLC, the General Partner and the
Partnership shall cooperate and assist (at the cost and expense of the Sellers
and PAG) each of the Sellers and PAG in connection with the resolution of any
disagreement among the Sellers, on the one hand, and PAG, on the other hand, (i)
with respect to the matters reflected in any Dispute Notice under the PAG
Purchase Agreement, including in connection with the resolution of any disputes
with respect thereto under Section 2.4 of the PAG Purchase Agreement (which
cooperation and assistance shall include compliance with the reasonable requests
of the Sellers and PAG in preparing any written presentations to the Independent
Accounting Firm in accordance with Section 2.4 of the PAG Purchase Agreement),
and (ii) with respect to Actions or Proceedings between the Sellers and PAG
initiated in accordance with Section 8.9 of the PAG Purchase Agreement.

(d)        After the Closing, each of PTLC, the General Partner and the
Partnership shall cooperate and assist (at the cost and expense of the Sellers
and the Mitsui Partner) each of the Sellers and the Mitsui Partner in connection
with the resolution of any disagreement among





5

--------------------------------------------------------------------------------

 



the Sellers, on the one hand, and the Mitsui Partner, on the other hand, (i)
with respect to the matters reflected in any Dispute Notice under the Mitsui
Purchase Agreement, including in connection with the resolution of any disputes
with respect thereto under Section 2.4 of the Mitsui Purchase Agreement (which
cooperation and assistance shall include compliance with the reasonable requests
of the Sellers and the Mitsui Partner in preparing any written presentations to
the Independent Accounting Firm in accordance with Section 2.4 of the Mitsui
Purchase Agreement), and (ii) with respect to Actions or Proceedings between the
Sellers and the Mitsui Partner initiated in accordance with Section 8.9 of the
Mitsui Purchase Agreement.     

Section 2.03.        Partnership Distributions and Allocations.

(a)        The Partnership hereby agrees that all distributions to be made after
the Closing Date in respect of the PAG Purchased Interests or the Mitsui
Purchased Interests for any Subject Year (including any Subject Year prior to
the Closing Date) shall be made to PAG or the Mitsui Partner, respectively, in
accordance with the terms of the A&R Partnership Agreement. 

(b)        The Partnership hereby agrees to allocate items of income, gain,
deduction, loss and credit of the Partnership with respect to the PAG Purchased
Interests between the Sellers, on the one hand, and PAG, on the other hand, in
accordance with an interim closing of the books of the Partnership as of the end
of the day preceding the Closing Date and to determine such items based on
closing of the books at the end of such month of Closing and allocate to the
Sellers such items based on a fraction, the numerator of which is the number of
calendar days of such month of Closing that are included in the Interim Period
and the denominator of which is the total number of calendar days in such month
of Closing, and to allocate to PAG the remainder.

(c)        The Partnership hereby agrees to allocate items of income, gain,
deduction, loss and credit of the Partnership with respect to the Mitsui
Purchased Interests between the Sellers, on the one hand, and the Mitsui
Partner, on the other hand, in accordance with an interim closing of the books
of the Partnership as of the end of the day preceding the Closing Date and to
determine such items based on closing of the books at the end of such month of
Closing and allocate to the Sellers such items based on a fraction, the
numerator of which is the number of calendar days of such month of Closing that
are included in the Interim Period and the denominator of which is the total
number of calendar days in such month of Closing, and to allocate to the Mitsui
Partner the remainder.     

Section 2.04.        Further Assurances.  Each of the Partners agree to take
such additional actions (and to cause their designees to the Advisory Committee,
as applicable, to consent to the taking of such actions) as may be reasonably
necessary or appropriate to consummate the transactions contemplated by this
Agreement with respect to the Purchased Interests Sold at the Closing pursuant
to the Purchase Agreements and the Transaction Documents.





6

--------------------------------------------------------------------------------

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Each of (i) the Penske Group, (ii) the Sellers, (iii) the Mitsui Partner, (iv)
PAG and (v) the Partnership, severally and not jointly, represents and warrants
to the other parties hereto that:

Section 3.01.        Organization and Good Standing.  It is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
formation or organization, and has all requisite power and authority to own,
lease and operate its properties and to carry on its business.

Section 3.02.        Authorization of Agreement.  It has full organizational
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  Its execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate or other
action on behalf of it.  This Agreement has been duly executed and delivered by
it and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto), this Agreement constitutes the legal, valid and
binding obligation of it, enforceable against it in accordance with the terms of
this Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally.

Section 3.03.       Conflicts; Consents of Third Parties.

(a)        None of the execution and delivery by it of this Agreement, the
consummation by it of the transactions contemplated hereby or the compliance by
it with any of the provisions hereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the charter or other organizational documents of it, (ii) any
material contract or agreement to which it is a party or by which it or its
properties or assets are bound, (iii) any Order applicable to it or by which any
of its properties or assets are bound or (iv) any applicable Law.

(b)        Except as set forth herein or obtained prior to the Effective Time by
the parties to the Purchase Agreements, no consent, waiver, approval, Order or
authorization of, or declaration or filing with, or notification to, any Person
or Government Authority is required on the part of it in connection with the
execution and delivery of this Agreement, the compliance by it with any of the
provisions hereof, or the consummation of the transactions contemplated hereby,
other than such consents, waivers, approvals, Orders or authorizations the
failure to obtain which has not had, or would not reasonably be expected to
have, a material adverse effect upon its ability to consummate the transactions
contemplated by this Agreement.

Section 3.04.       Litigation.  There are no Actions or Proceedings pending or,
to the knowledge of it, threatened against it, or to which it is otherwise a
party before any Government Authority, which, has had or, if adversely
determined, would reasonably be expected to have, a material adverse effect on
the ability of it to perform its obligations under this Agreement.





7

--------------------------------------------------------------------------------

 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the other parties hereto that:

Section 4.01.        Operation of the Partnership in the Ordinary Couse of
Business.  For the period beginning on January 1, 2017 and ending on the date of
this Agreement, the Partnership has been operated only in the ordinary course of
its business, consistent with past practice.

Section 4.02.        Financial Statements of the Partnership.  Each of the
Partners has previously received true, correct and complete copies of the
unaudited consolidated financial statements of the Partnership as of March 31,
2017 and as of June 30, 2017 for the respective periods set forth therein
(including, in each case, any notes and schedules thereto) (the “Interim
Financial Statements”).  The Interim Financial Statements were prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods, and fairly present, in all material respects in
accordance with GAAP, the results of operations and financial position of the
Partnership (subject to normal year-end audit adjustments).

ARTICLE V

[RESERVED]

ARTICLE VI

MISCELLANEOUS

Section 6.01.        Expenses.  Each of the parties hereto shall pay its own
fees and expenses (including reasonable attorneys’ fees and expenses) incurred
in connection with this Agreement and the transactions contemplated hereby;
provided that all out-of-pocket expenses paid by the Partnership or the General
Partner to satisfy the requirements of the Partnership or the General Partner
with respect to the Sale of the Purchased Interests shall be allocated equally
among, and paid by, PAG (one third), the Mitsui Partner (one third) and the
Sellers (one third).

Section 6.02.        Notices.  All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and received when delivered in person, when delivered by e-mail
transmission with receipt confirmed (followed by delivery of an original by
another delivery method provided for in this Section 6.02 or by facsimile
transmission), or one day after duly sent by overnight courier, addressed as
follows (or at such other address for a party as shall be specified by like
notice): 

(A) if to the Partnership, to:

 

Penske Truck Leasing Co., L.P.

2675 Morgantown Road

Reading, Pennsylvania 19607

Attention:  Senior Vice President — General Counsel

Facsimile:  610-775-6330

Email: david.battisti@penske.com

 





8

--------------------------------------------------------------------------------

 



 

 

with a copy to:

 

Penske Truck Leasing Co., L.P.

2675 Morgantown Road

Reading, Pennsylvania 19607

Attention:  Senior Vice President — Finance

Facsimile:  610-775-5064

Email: tom.janowicz@penske.com

 

(B) if to the Mitsui Partner, to: 

 

c/o Mitsui & Co., Ltd.

Nippon Life Marunouchi Garden Tower

1-3, Marunouchi 1-chome, Chiyoda-ku,

Tokyo, Japan

Attention: Masashi Yamanaka

General Manager

Second Motor Vehicles Div.

Facsimile: +81 3-3285-9005

Email: M.Yamanaka@mitsui.com

 

with a copy to:

 

Debevoise & Plimpton

919 Third Avenue

New York, NY 10022

Attention: Ezra Borut

Facsimile: 212-909-6836

Email: eborut@debevoise.com

 

(C) if to any of the Sellers, to:

 

GE Capital Truck Leasing Holding LLC

General Electric Credit Corporation of Tennessee

c/o GE Capital US Holdings, Inc.

41 Farnsworth Street

Boston, MA 02210

Attention:    Mark Landis, Executive Counsel – Mergers & Acquisitions

Facsimile:    (203) 286-2181

Email: mark.landis@ge.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

 





9

--------------------------------------------------------------------------------

 



 

 

New York, New York 10153

Attention:    Jon-Paul Bernard

Facsimile:    (212) 310-8284

Email: jon-paul.bernard@weil.com

 

(D) if to PTLC, to:

 

Penske Truck Leasing Corporation

2675 Morgantown Road

Reading, Pennsylvania 19607

Attention:  Senior Vice President — General Counsel

Facsimile:  610-775-6330

Email: david.battisti@penske.com

 

with a copy to:

 

Penske Truck Leasing Corporation

2675 Morgantown Road

Reading, Pennsylvania 19607

Attention:  Senior Vice President — Finance

Facsimile:  610-775-5064

Email: frank.cocuzza@penske.com

 

and a copy to

 

Penske Corporation

2555 Telegraph Road

Bloomfield Hills, MI 48302

Attention:  Executive Vice President and General Counsel

Facsimile:  248-648-2135

Email: larry.bluth@penskecorp.com

 

(E) if to the General Partner, to

 

c/o PTL GP, LLC

2675 Morgantown Road

Reading, Pennsylvania 19607

Attention:  Senior Vice President — General Counsel

Facsimile:  610-775-6330

Email: david.battisti@penske.com

 

with a copy to:

 

c/o PTL GP, LLC

2675 Morgantown Road

Reading, Pennsylvania 19607

 





10

--------------------------------------------------------------------------------

 



Attention:  Senior Vice President — Finance

Facsimile:  610-775-5064

Email: frank.cocuzza@penske.com

 

and a copy to

 

Penske Corporation

2555 Telegraph Road

Bloomfield Hills, MI 48302

Attention:  Executive Vice President and General Counsel

Facsimile:  248-648-2135

Email: larry.bluth@penskecorp.com

 

(F) if to PAG, to:

 

Penske Automotive Group, Inc.

2555 Telegraph Road

Bloomfield Hills, Michigan 48302

Attention:  General Counsel

Facsimile:  248-648-2515

Email: sspradlin@penskeautomotive.com

 

with a copy to:

 

Penske Automotive Group, Inc.

2555 Telegraph Road

Bloomfield Hills, Michigan 48302

Attention:  Chief Financial Officer

Facsimile:  248-648-2515

E-mail Address: jcarlson@penskeautomotive.com

 

Section 6.03.        Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(whether in contract or in tort) without giving effect to the principles of
conflicts of law thereof, other than Section 5-1401 of the General Obligations
Law thereunder.  The parties hereto agree that any action, suit, proceeding or
arbitration of any nature, in law or equity (collectively, “Actions or
Proceedings”), seeking to enforce any provision of, or based on any matter
arising out of or in connection with this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such Action or Proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Action or Proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of





11

--------------------------------------------------------------------------------

 



the venue of any such Action or Proceeding in any such court or that any such
Action or Proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such Action or Proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any such court.  Without limiting the foregoing, the parties hereto agree that
service of process on such party as provided in Section 6.02 shall be deemed
effective service of process on such party.

Section 6.04.        No Assignment; Binding Effect.  Neither this Agreement nor
any of the rights, interests or obligations under this Agreement may be assigned
by any party hereto without the prior written consent of each of the other
parties and any attempt to do so shall be void, except for assignments and
transfers by operation of law or in connection with the liquidation, dissolution
or winding-up of the affairs of any party hereto; provided,  however, that any
such assignor  party shall not be released from its obligations under this
Agreement upon any such assignment unless the assignee shall be determined by
the other parties, acting reasonably, to be creditworthy. This Agreement shall
be binding upon, inure to the benefit of, and may be enforced by, each of the
parties to this Agreement and its permitted successors and permitted assigns.

Section 6.05.        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.  Facsimiles, e-mail transmission
of .pdf signatures or other electronic copies of signatures shall be deemed to
be originals.

Section 6.06.        Severability.  If any term or other provision of this
Agreement is invalid, illegal or unenforceable by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party hereto.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of such parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the greatest extent
possible.

Section 6.07.        Amendments, Supplements.  This Agreement may be amended,
supplemented or otherwise modified only by a writing signed by each of the
parties hereto specifically referring to this Agreement.  No term of this
Agreement, nor performance thereof or compliance therewith, may be waived except
by a writing signed by all of the parties charged with giving such waiver. 

Section 6.08.        Headings and Captions.  The headings and captions in this
Agreement are for reference purposes only and shall not affect the construction
or interpretation of any provision of this Agreement.

Section 6.09.        Negotiated Agreement.  This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to the construction or
interpretation hereof.





12

--------------------------------------------------------------------------------

 



Section 6.10.        Confidentiality.  Except (i) as required or expressly
permitted by this Agreement, (ii) as may be necessary in order to give the
notices to obtain any prior regulatory approval or the Approvals, (iii) as
necessary to consult with attorneys, accountants, employees, or other advisors
retained in connection with the transactions contemplated hereby, or under the
Purchase Agreements, (iv) as required by court order or otherwise mandated by
law (including in connection with any party hereto providing any access to
regulators having supervisory authority over such party), or (v) in connection
with legally required disclosure documents prepared by any party hereto or any
Affiliate thereof, no party shall issue any news release or other public notice
or communication or otherwise make any disclosure to third parties concerning
(x) this Agreement or the Purchase Agreements or (y) the transactions
contemplated hereby or thereby without the prior consent of the other parties
(which consent shall not be unreasonably withheld, conditioned or
delayed).  Even in cases where such prior consent is not required, each party
shall, to the extent legally permissible, promptly notify the other parties of
such release by it in advance in order to provide a reasonable opportunity to
the other parties to prepare a corresponding or other similar release or other
action on a timely basis.

Section 6.11.        Entire Agreement.  This Agreement, together with the
Purchase Agreements and the other Transaction Documents, supersedes any other
agreement, whether written or oral, that may have been made or entered into by
the parties hereto relating to the matters contemplated hereby and constitutes
the entire agreement of the parties with respect to the subject matter hereof. 

Section 6.12.        Specific Performance.  Each of the parties hereto hereby
acknowledges and agrees that any breach of any provision of this Agreement by
any other party hereto may result in irreparable harm to the other parties
hereto and that money damages would not be a sufficient remedy for any such
breach.  In the event of any such breach by any party hereto, each party agrees
that any and all of other parties hereto shall have the right, in addition to
any other rights they may have (whether at law or in equity), to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach of this Agreement, and each of the parties hereby waives any requirement
for the posting of any bond or other security in connection therewith. 

Section 6.13.        No Waiver.  No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 



13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

PENSKE TRUCK LEASING CO., L.P.

 

PENSKE TRUCK LEASING CORPORATION

 

 

 

By: PTL GP, LLC, its sole general partner

 

 

 

 

 

By:

 /s/ Brian Hard

 

By:

   /s/ Brian Hard

Name:

 Brian Hard

 

Name:  Brian Hard

Title:  President

 

Title:  President

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

PTL GP, LLC

 

 

 

 

 

 

By:

/s/ J.D. Carlson

 

By:

   /s/ Brian Hard

Name:

J.D. Carlson

 

Name:  Brian Hard

Title:

EVP & CFO

 

Title:  President

 

 

 

GE CAPITAL TRUCK LEASING HOLDING LLC

 

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE

 

 

 

 

 

 

By:

   /s/ Trevor Schauenberg

 

By:

   /s/ Anne Bortolot

Name:  Trevor Schauenberg

 

Name:  Anne Bortolot

Title:  President

 

Title:  Vice President and Duly Authorized Signatory

 

 

 

 

 

 

 

 

MBK USA COMMERCIAL VEHICLES INC.

 

 

 

 

 

 

 

 

By:

/s/ Rui Nakatani

 

 

Name:

Rui Nakatani

 

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------